SEVERANCE AGREEMENT

This Agreement is between Carl Yankowski ("Employee") and Majesco Entertainment
Company (formerly named Majesco Holdings, Inc.), a Delaware corporation, (the
"Company"), hereinafter collectively known as "parties."

WHEREAS, Employee was employed by Company as Chairman and Chief Executive
Officer and served as a Director of the Company, pursuant to the Employment
Agreement dated as of August 24, 2004 (the "Employment Agreement");

WHEREAS, Employee has resigned, by mutual agreement of the parties, as an
officer, employee and director of the Company and all its subsidiaries and
affiliates, effective July 8, 2005;

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all matters, contractual or otherwise, between them which have arisen,
or which may arise, prior to, or at the time of, the execution of this
Agreement, including, but in no way limited to, any and all claims and other
matters arising out of the relationship between Employee and the Company
pursuant to the Employment Agreement, and the termination of such relationship
and agreement;

In consideration of these recitals and the promises and agreements set forth in
this Agreement, the parties agree as follows:

1.    General Release:    Employee, individually and on behalf of his heirs,
assigns, successors, executors, and administrators (collectively, "Employee
Releasees") IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER
DISCHARGES the Company and its current and former affiliated, including or
related corporations, firms, associations, partnerships, and entities, their
successors and assigns, shareholders who are directors, officers or employees of
the Company, directors, officers, employees, agents, attorneys, representatives,
and insurers of said corporations, firms, associations, partnerships, and
entities, and their guardians, successors, assigns, heirs, executors, and
administrators (hereinafter "Company Releasees") from any and all claims,
liabilities, obligations, agreements, damages, causes of action, costs, losses,
damages, and attorneys' fees and expenses whatsoever, whether known or unknown
or whether or not arising out of or connected with Employee's employment by
Company or the Employment Agreement, or any stock options or other agreements
with regard to equity in the Company, whether vested or unvested, and including,
but not limited to, the right to benefits under the Employment Agreement, any
dispute, claim, charge, or cause of action arising under the Age Discrimination
in Employment Act, 29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e, et seq., Employment and Housing Act,
Cal. Gov't Code § 12940, the Americans with Disabilities Act of 1990, 42 U.S.C.
12101, et seq., the Employee Retirement Income Security Act of 1974, as amended
29 U.S.C. § 1001, et seq., and any other municipal, local, state, or federal
law, common or statutory, which may have arisen, or which may arise, prior to,
or at the time of, the Employee's execution of this Agreement. Notwithstanding
the preceding sentence, this release does not apply to the Employee's rights
under this Agreement or to COBRA continuation benefits for the remainder of his
COBRA continuation period to the extent he pays or has paid the applicable
premium therefor. Employee further promises never to contact or seek any
damages, remedies, or other relief (any right to which he hereby waives) by
filing or prosecuting a charge or pursuing any other action with any
governmental entity or administrative agency with respect to any claim
purportedly released by this Agreement or any other matter arising out of the
relationship between the parties.

The Company Releasees IRREVOCABLY AND UNCONDITIONALLY RELEASE, ACQUIT AND
FOREVER DISCHARGE the Employee Releasees from any and all claims, liabilities,
obligations, agreements, damages, causes of action, costs, losses, damages and
attorneys' fees and expenses whatsoever, whether known or unknown or whether or
not arising out of or connected with Employee's employment by Company or the
Employment Agreement, including, but not limited to, any municipal, local,
state, or federal law, common or statutory, which may have arisen, or which may
arise, prior to, or at the time of, the Company's execution of this Agreement.
Notwithstanding the preceding sentence, this release does not apply to the
Company's rights under this Agreement. The Company Releasees further promise
never to contact or seek any damages, remedies, or other relief

1


--------------------------------------------------------------------------------


(any right to which they hereby waive) by filing or prosecuting a charge or
pursuing any other action with any governmental entity or administrative agency
with respect to any claim purportedly released by this Agreement or any other
matter arising out of the relationship between the parties.

Employee and the Company understand and agree that this is a full and final
settlement applying not only to all claims that are presently known, anticipated
or disclosed to Employee or the Company, but also to all claims presently
unknown, unanticipated, and undisclosed to Employee or the Company. Employee and
the Company hereby waive any and all rights or benefits which either party may
now have, or may in the future have, against the other party, under any state or
federal statute or common law principle of similar effect.

2.    Covenant Not to Sue:    Employee and the Company (and all of its
subsidiaries, affiliates, directors and officers) COVENANT NOT TO SUE, OR
OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION against, any of the Company
Releasees or the Employee Releasees, based on any of the claims released in
paragraph 1 of this Agreement.

3.    Waiver of Reemployment:    Employee waives and releases forever any right
or rights he might have to seek or obtain employment, reemployment, or
reinstatement with the Company.

4.    Non-disparagement:    Employee expressly acknowledges, agrees, and
covenants that he will not make any public or private statements, comments, or
communication in any form, oral, written, or electronic, which in any way could
constitute libel, slander, or disparagement of the Company, its employees,
officers, and/or directors, or which may be considered to be derogatory or
detrimental to the good name or business reputation of the Company; provided,
however, that the terms of this paragraph shall not apply to communications
between Employee and his spouse, clergy, or attorneys, which are subject to a
claim of privilege existing under common law, statute, or rule of procedure, nor
shall it apply to truthful statements made by him in response to a subpoena or
during the course of any investigation by any law enforcement authority. Company
(and the Company's subsidiaries and affiliates) expressly acknowledges, agrees,
and covenants that it will not make (and the Company will instruct its current
and future officers and/or current and future directors to not make) any public
or private statements, comments, or communication in any form, oral, written, or
electronic, which in any way could constitute libel, slander, or disparagement
of Employee, or which may be considered to be derogatory or detrimental to the
good name or business reputation of Employee; provided, however, that the terms
of this paragraph shall not apply to truthful statements made by the Company or
any of its officers or directors in response to a subpoena or during the course
of any investigation by any law enforcement authority or as required by any
applicable federal or state securities laws or as required by any applicable
regulatory body or agency.

5.    Settlement Terms:    Upon the execution of this Agreement by Employee, the
Company shall deposit $223,312 ($375,000, minus applicable tax or other
withholding), ("Payment1") in an escrow account managed by a mutually
agreed-upon third party. Upon the expiration of seven days after Employee's
execution of this Agreement, and conditioned that this Agreement has not been
revoked by Employee prior thereto (any such revocation must be by written notice
actually delivered to the Company prior to such time and such revocation would
invalidate this entire Agreement and all of its provisions (the "Cancellation of
Agreement")), Payment1 shall be fully released from the escrow account to
Employee on the eighth day after Employee's execution of this Agreement. As of
the day after his execution of the Agreement, the escrow trustee shall notify
Employee that Payment1 is in such escrow account. In addition, the Company will
pay the Employee on the date of Employee's execution of this Agreement an amount
equal to the sum of: Employee's accrued base salary, accrued and unused
vacation, accrued and unpaid expense reimbursement, and any other unpaid
payments (other then any bonus) or benefits due to Employee under the Employment
Agreement, in all cases as accrued through July 8, 2005, minus applicable tax or
withholding, ("Payment2"), which aggregate amount is $30,251 before applicable
withholding and $18,175.09 after such withholding. If Payment1 and Payment2 are
not tendered to Employee within three business days after the due dates
specified herein then it will be a material breach of this Agreement by Company
and Employee may elect to treat such breach as a Cancellation of Agreement or he
may elect to pursue other legal remedies. The Company will also continue its
current practice of paying the monthly premiums for Employee's (and

2


--------------------------------------------------------------------------------


his dependents) Blue Cross medical insurance for the 12 months ending June 30,
2006. Employee will be permitted to retain his Company personal computer
equipment which is of de minimis value, provided however that the Employee shall
deliver to the Company such computer's hard disk (drive) within five days of the
date of execution of this Agreement and the Company shall deliver to Employee an
identical replacement hard disk (drive) within five days of its receipt. The
Company shall also deliver, at Company expense, all of Employee's personal
effects to Employee's residence in Massachusetts within seven days of the
Employee's execution of this Agreement. None of the payments or benefits due
Employee under this Agreement will be subject to mitigation or offset. Neither
the Employee nor the Company believe that any payments under this Agreement are
subject to the excise taxes imposed by Internal Revenue Code Section 409A and
the parties will take tax positions consistent with this view.

6.    Acknowledgement:    Employee hereby acknowledges and agrees that he has
resigned as an officer and director of the Company and all of its affiliates and
subsidiaries effective as of July 8, 2005 and that all stock options and other
rights, if any, to purchase equity in the Company have been terminated. The
Company hereby agrees (i) to continue to include Employee as a named insured
under the Company's existing Directors & Officers insurance policy ("D&O
Policy") through the end of the current policy period (which ends in December
2005); (ii) to continue to comply with its existing obligations to indemnify
Employee for his entire period of service as an officer and/or director of the
Company; (iii) to specify in any applicable Company Form 8-K filing with the
Securities and Exchange Commission, any other applicable public filing, press
release and/or other public disclosure or communication by the Company that
Employee's resignation of employment was by mutual agreement of the parties; and
(iv) that the Company will adhere to its internal policy of limiting any Company
response to inquiries from (and Company communications to) third parties about
the circumstances of Employee's employment and resignation to statements that
Employee served as Chairman and Chief Executive Officer from August 24, 2004
through July 8, 2005 until his resignation by mutual agreement and that it is
Company policy to only provide this information. The Company further represents
and warrants that no change in control of the Company has occurred or is
currently being discussed or contemplated by the Board of Directors of the
Company, or has been initiated by any member of the Board of Directors,

7.    Severability:    If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

8.    Entire Agreement:    This Agreement constitutes the entire agreement
between the parties, and supersedes all prior and contemporaneous negotiations
and agreements, oral or written. This Agreement cannot be changed or terminated
except pursuant to a written agreement executed by the parties.

9.    Governing Law:    This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, except where preempted by
federal law.

10.    Statement of Understanding:    By executing this Agreement, Employee
acknowledges that (a) he has had at least 21 days to consider the terms of this
Agreement and has considered its terms for that period of time or has knowingly
and voluntarily waived his right to do so; (b) he has been advised by Company to
consult with an attorney regarding the terms of this Agreement; (c) he has
consulted with, or has had sufficient opportunity to consult with, an attorney
of his own choosing regarding the terms of this Agreement; (d) he has read this
Agreement and fully understand its terms and their import; (e) except as
provided by this Agreement, he now has no other contractual right or claim to
the benefits described herein; and (f) the consideration provided for herein is
good and valuable. The parties also understand that each is entering into this
Agreement voluntarily, of their own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.

3


--------------------------------------------------------------------------------


EXECUTED as of this 11th day of July 2005.

[spacer.gif] /s/ Carl Yankowski                                    
Carl Yankowski

[spacer.gif] MAJESCO ENTERTAINMENT COMPANY

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ Jesse
Sutton                                        

Jesse Sutton

4


--------------------------------------------------------------------------------
